Citation Nr: 0908875	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  07-29 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a heart disorder, to 
include as due to an undiagnosed illness (Gulf War syndrome).  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The Veteran served on active duty from November 1979 to 
November 1982 and from July 1985 to August 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  That decision found that new and material 
evidence had not been received to reopen a claim for service 
connection for a heart disorder, to include as due to an 
undiagnosed illness (claimed as related to Gulf War 
experience).  

Additional issues that were certified for appellate 
consideration included entitlement to service connection for 
a psychiatric disorder and entitlement to service connection 
for hearing loss, tinnitus, and gastroesophageal reflux 
disease (GERD).  These issues are no longer on appeal as 
service connection was recently granted for cognitive 
disorder and a disability rating was assigned, and in January 
2008, the Veteran withdrew service connection claims for 
hearing loss, tinnitus, and GERD.  

The Veteran was scheduled for a hearing at this RO before a 
travel member of the Board in November 2008; however, he 
failed to appear or withdrew his request for this hearing.  
No timely request for postponement or statement indicating 
the reason(s) the Veteran failed to report or withdrew the 
request are of record.  Therefore, there is no Board hearing 
request pending at this time.  38 C.F.R. § 20.704(d) (2008).


FINDINGS OF FACT

1.  A claim for service connection for a heart disorder, to 
include as due to an undiagnosed illness, was denied by a 
February 2004 RO decision.  It was held there was no evidence 
of any heart disorder related to service.  There were 
indications of ischemia, but no clear evidence of heart 
pathology.  He was notified of that decision and did not 
timely disagree therewith.

2.  Evidence received subsequent to the February 2004 rating 
decision does not raise a reasonable possibility of 
substantiating the claim and is cumulative or redundant in 
nature.  


CONCLUSIONS OF LAW

1.  The February 2004 rating decision which denied a claim 
for service connection for a heart disorder is final.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5102, 5103, 5103A, 5107, 
7105(c) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 3.317, 
20.302, 20.1103 (2008).  

2.  New and material evidence has not been received, and the 
claim of entitlement to service connection for a heart 
disorder, to include as due to an undiagnosed illness, is not 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO dated in October 2003 and May 2006 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
Veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim; (2) informing the 
Veteran about the information and evidence VA would seek to 
provide; (3) informing the Veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
Veteran to provide any information or evidence in his 
possession that pertained to the claim.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements and testimony from 
the Veteran and his representative.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the Veteran.

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  In the 
present case, the Veteran has been notified of the evidence 
and information necessary to reopen the claim and to 
establish entitlement to the underlying claim for benefit 
sought in the May 2006 letter mentioned above.  



New and Material

A review of the record reflects that the Veteran's claim of 
service connection for a heart disorder, to include as due to 
an undiagnosed illness (claimed as related to Gulf War 
syndrome) was initially denied by the RO in February 2004, on 
the basis that the STRs were negative for treatment or 
diagnosis of a cardiac condition, because no such disorder 
was noted until many years after service discharge, and 
because no nexus relating this condition to service was of 
record.  It was specifically noted that first report of a 
cardiac disorder was made upon VA exercise stress test which 
was conducted in April 2003.  The Veteran was notified of 
this decision in March 2004 and this letter provided him with 
information as to his procedural and appellate rights.  He 
did not appeal this decision and it is final.  38 U.S.C.A. § 
7105(a) (West 2002 & Supp. 2008); 38 C.F.R. §§ 20.302, 
20.1103 (2008).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008).  Effective from August 29, 2001, the regulations 
defining "new and material evidence" were revised and clarify 
the types of assistance the VA will provide to a claimant 
attempting to reopen a previously denied claim.  38 C.F.R. §§ 
3.156(a) and 3.159(b).  These specific provisions are 
applicable only to claims filed on or after August 29, 2001.  
As the Veteran filed his claim seeking to reopen in February 
2006, the Board has considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008).  
Under the amended regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, the RO did not reopen the Veteran's claim for service 
connection for a heart disorder in August 2006.  The Board 
agrees with that determination as discussed in the Analysis 
that follows.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008; 
38 C.F.R. § 3.303(a) (2008. To prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet App. 341, 346 (1999).

VA is also authorized to pay compensation to any Persian Gulf 
Veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 10 
percent or more prior to December 31, 2011.  Compensation is 
payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome; or any 
diagnosed illness found by VA to warrant a presumption of 
service connection.  Compensation is not payable under these 
provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia Theater of operations.  38 U.S.C.A. § 1117 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.317 (2008).

If there is a diagnosis for the claimed disability, it is not 
an undiagnosed illness and the claim will be evaluated under 
the usual provisions for service connection.  Since 
ischemia/heart disease is a diagnosed condition, service 
connection cannot be granted under the presumptive provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317. (West 2002 & 
Supp. 2008)

Analysis

The evidence considered at the time of the 2004 denial 
included the Veteran's claim, his STRs, and post service VA 
and private treatment records dated from 1991 through 2004, 
to include a private February 1997 record showing that the 
Veteran was seen for chest pain.  Private chest X-ray from 
1997 was normal.  VA stress test in 2003 and examination in 
February 2004 showed ischemia with diagnosis of heart 
disease.  

Based on the grounds stated for the denial of service 
connection for heart problems in the February 2004 rating 
decision, new and material evidence would consist of evidence 
of a chronic cardiac disability resulting from an undiagnosed 
illness or evidence of a current cardiac disability and 
evidence linking such disability to active service.  

The evidence associated with the claims file subsequent to 
the RO's 2004 decision includes additional statements by the 
Veteran in support of his claim, to include his testimony at 
a January 2008 personal hearing.  In these statements and in 
his testimony, the Veteran reiterates his contention that 
service connection is warranted for a heart disorder.  His 
primary contention continues to be that his heart disorder 
resulted from an undiagnosed illness.  His statements and 
testimony are not considered new or material as these 
contentions were considered at the time of the previous 
denial in 2004.  

Documents added to the claims file since 2004 include copies 
of treatment records already in the claims file at the time 
of the previous denial.  Such records are not considered new 
as they were considered by the RO in 2004.  However, 
additional treatment records not already of record, to 
include additional private records from the Veteran's initial 
treatment for chest pain in 1997 and additional private and 
VA records from 2003 through 2008, are considered new in that 
they were not considered by the RO in the 2004 denial.  

The treatment records added to the record not previously 
considered reflect treatment for numerous disabilities to 
include the Veteran's cardiac condition.  While these 
documents were not previously of record and may be considered 
new, they are not material to the issue at hand.  They are 
cumulative of prior records which reflect that the Veteran 
was not shown to have a chronic heart disorder until 
approximately 2003.  Additional records not previously of 
record include more records from the Veteran's treatment at a 
private facility in 1997.  While these additional records 
reflect a 1997 diagnosis of musculoskeletal chest pain in 
1997, there continues to be no report of a cardiac condition 
that is related to the Veteran's period of service which 
ended numerous years earlier.  Moreover, these private 
records and VA records dated through 2008 do not include a 
nexus to associate current heart problems to military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  And, 
as the Veteran's heart condition is diagnosed as ischemia, it 
is clear that he does not have an undiagnosed illness.  
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Thus, this 
evidence is not relevant or probative and does not raise a 
reasonable possibility of substantiating the claim.  Thus, 
the claim is not reopened.  The claims file is still absent 
evidence of a chronic cardiac disability resulting from an 
undiagnosed illness or evidence linking such disability to 
active service.  


ORDER

New and material evidence not having been received, the 
reopening of the claim for service connection for a heart 
disorder is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


